DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 is being considered by the examiner.

Claim Objections
Claim 8 objected to because of the following informalities:  
In claim 8, at line 16 of page 40, the element “compare a first characteristic value of the extracted wakeup word” should recite “compare the first characteristic value of the extracted wakeup word.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitations "the wakeup word" and “the received word” in line 7 of page 38.  Both of these limitations appear to rely on the same element “receiving a wakeup word” for antecedent basis. However, given that "wakeup word" and “received word” are recited as separate elements, either "wakeup word" or “received word” lack antecedent basis in the claim. 
Claim 4 recites the limitation "the electronic device" in line 8 of page 39.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending “the electronic device” to “an electronic device” to overcome this rejection.
Claim 6 recites “wherein the speech recognition device is accessed to an Al device.” However, it is unclear how the speech recognition unit could be “accessed to” the AI device, as opposed to “accessed by the AI device,” or simply “access the AI device”.  Upon consideration of the specification at paragraph [0014], it appears possible that the applicant intended “connected to,” though this is not clear. In light of this ambiguity, Claim 6 is indefinite. For examination purposes, the phrase “accessed to” is being interpreted as “connected to.”
Claims 2, 3, 4, 5, and 7 are rejected based on dependency from an indefinite base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leon (U.S. Pat. No. 9,865,253, hereinafter De Leon) in view of Basye (U.S. Pat. App. Pub. No. 2018/0096689, hereinafter Basye) and Shim (U.S. Pat. App. Pub. No. 2018/0182393, hereinafter Shim).

Regarding claim 1, De Leon discloses a method of recognizing a voice in a speech recognition device, (systems and methods disclosed with relation to the "synthetic speech detection application"; De Leon, Col. 2, lines 11-13) the method comprising: receiving a wakeup word … ("receiving, by a server from a client device, a speech signal having one or more discriminating features" wherein the speech signal can include "a predetermined utterance"; De Leon, Col. 2, lines 13-15); extracting a first characteristic value representing a voice characteristic of the wakeup word from the received word ("extracting the one or more discriminating features from the speech signal," where the discriminating features can include feature vectors which are the voice characteristics, the feature vectors being extracted as the first characteristic value; De Leon, Col. 2, lines 15-17); and comparing the extracted first characteristic value with a template DB ("classifying the speech as synthetic or human based on the measured distance as compared to the distance measures stored in the table," where the table is the template DB and the measured distance of the synthetic speech is the extracted first characteristic value; De Leon, Col. 2, lines 35-38); wherein the template DB stores identification information comprising a wakeup word made with a mechanical sound and (The system comprises a table which can include "unique words and corresponding distance measures for ...synthetic word models," where the wakeup word can be the unique word and De Leon, Col. 2, lines 30-35); a second characteristic value representing a voice characteristic of the mechanical sound (The table includes "corresponding distance measures for ...synthetic word models," where the corresponding distance measures voice characteristics of the mechanical sound which are input in the table as the second characteristic value.; De Leon, Col. 2, lines 33-35), and …[authenticating a speaker], if the template DB does not store the second characteristic value matched to the first characteristic value… (Though not expressly disclosed as a speech recognition mode, the system "compar[es] the IQR to a table of IQR values of pitch pattern features for synthetic speech and pitch pattern features for human speech stored in memory and classif[ies] the speech as synthetic or human based on a comparison of the computed IQR to the table of IQR values," where if the "measured distance" matches the "pitch pattern features for human speech," it does not match the "corresponding distance measures" for the synthetic speech, thus the user is authenticated as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50), and , if the template DB stores the second characteristic value matched to the first characteristic value… (Though not expressly disclosed as a standby mode, if the "measured distance" does not match the "pitch pattern features for human speech," it matches the "corresponding distance measures" for the synthetic speech, thus the system does not authenticate the user as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50). However, De Leon fails to expressly recite receiving a wakeup word in a standby mode; entering, if the template DB does not store the second characteristic value matched to the first characteristic value, a speech recognition mode for speech recognition of a speaker and entering, if the template DB stores the second characteristic value matched to the first characteristic value, the standby mode.

Basye teaches power management for speech recognition systems. (Basye, ¶ [0009]) Regarding claim 1, Basye teaches receiving a wakeup word in a standby mode ("a module of Basye, ¶¶ [0012], [0013]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon to incorporate the teachings of Basye to include receiving a wakeup word in a standby mode. Maintaining a computing device in a persistently active state “may consume unacceptable amounts of energy”, as recognized by Basye. (Basye, ¶ [0010]). However, De Leon and Basye fails to expressly recite entering, if the template DB does not store the second characteristic value matched to the first characteristic value, a speech recognition mode for speech recognition of a speaker and entering, if the template DB stores the second characteristic value matched to the first characteristic value, the standby mode.

Shim teaches power management for speech recognition systems. (Shim, ¶ [0009]) Regarding claim 1, Shim teaches entering, if the template DB does not store the second characteristic value matched to the first characteristic value, a speech recognition mode for speech recognition of a speaker ("configured to receive a speech signal, and a processor configured to perform speech recognition, wherein the processor is further configured to determine whether to perform speech recognition, based on whether the input device has been activated," where activation is determined based on authentication at the authenticating unit; Shim, ¶¶ [0007], [0063]-[0064]); and entering, if the template DB stores the second characteristic value matched to the first characteristic value, the standby mode (As Shim, ¶ [0066]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon and the power management systems of Basye to incorporate the teachings of Shim to include entering, if the template DB does not store the second characteristic value matched to the first characteristic value, a speech recognition mode for speech recognition of a speaker and entering, if the template DB stores the second characteristic value matched to the first characteristic value, the standby mode. Controlling access to speech recognition can prevent unauthorized users from “damag[ing], falsify[ing], forg[ing], or leak[ing] information stored in the electronic device through the speech recognition system”, as recognized by Shim. (Shim, ¶ [0004]).

Regarding claim 4, the rejection of claim 1 is incorporated. De Leon further discloses wherein the mechanical sound is a voice output from the electronic device (“Synthetic speech material … [was] directly synthesized speech” using the “the Festival Speech Synthesis System v2.1 … to synthesize speech from 15 speaker models” which “may be implemented in an application that may be operable using a variety of computing devices.”; De Leon, Col. 9, lines 25-28, Col. 12, lines 58-60).

Regarding claim 5, the rejection of claim 4 is incorporated. De Leon further discloses wherein the electronic device comprises at least one of a speech recognition speaker, a television, and a radio (Describes a computing system 100 “that may implement a system used to process signals and perform functions as described herein” having speech recognition, input devices 160, “such as a microphone” and output devices 150 which “include speakers,” thus disclosing a speech recognition speaker; De Leon, Col. 11, lines 38-44; Col. 12, lines 9-19).

Regarding claim 8, De Leon discloses a speech recognition device (systems and methods disclosed with relation to the "synthetic speech detection application" including the computing system 100, described with reference to FIG. 9; De Leon, Col. 2, lines 11-13; Col. 11, lines 38-40; FIG. 9), comprising: a template DB for storing identification information comprising a wakeup word made with a mechanical sound (The system comprises a table which can include "unique words and corresponding distance measures for ...synthetic word models," where the wakeup word can be the unique word and synthetic words are words made with mechanical sounds; De Leon, Col. 2, lines 30-35) and a second characteristic value representing a voice characteristic of the mechanical sound (The table includes "corresponding distance measures for ...synthetic word models," where the corresponding distance measures voice characteristics of the mechanical sound which are input in the table as the second characteristic value.; De Leon, Col. 2, lines 33-35), a microphone for receiving a voice (The client device can be a “computing system 100” which “can further include input devices 160,” where “input devices 160 may also include user data acquisition device such as a microphone”; De Leon, Col. 2, lines 33-35); a processor; and a memory (“The computing system 100 includes one or more processors 110 and memory 120”; De Leon, Col. 11, lines 45-46) for storing instructions that may be executed by the processor (“memory 120 can store the executable code when in operation”; De Leon, Col. 11, lines 47-48), wherein the processor is configured to: receive a wakeup word through the microphone … ("receiving… from a client device, a speech signal having one or more discriminating features," wherein the speech signal generated (thus emitted by an output device, such as a speaker) and can include "a De Leon, Col. 2, lines 13-15); extract a first characteristic value from the received wakeup word ("extracting the one or more discriminating features from the speech signal," where the discriminating features can include feature vectors which are the voice characteristics, the feature vectors being extracted as the first characteristic value; De Leon, Col. 2, lines 15-17); and compare a first characteristic value of the extracted wakeup word with the template DB ("classifying the speech as synthetic or human based on the measured distance as compared to the distance measures stored in the table," where the table is the template DB and the measured distance of the synthetic speech is the extracted first characteristic value; De Leon, Col. 2, lines 35-38), …[authenticate] a speaker, if the template DB does not store the second characteristic value corresponding to the first characteristic value (Though not expressly disclosed as a speech recognition mode, the system "compar[es] the IQR to a table of IQR values of pitch pattern features for synthetic speech and pitch pattern features for human speech stored in memory and classif[ies] the speech as synthetic or human based on a comparison of the computed IQR to the table of IQR values," where if the "measured distance" matches the "pitch pattern features for human speech," it does not match the "corresponding distance measures" for the synthetic speech, thus the user is authenticated as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50), and …[reject authentication of a speaker], if the template DB stores the second characteristic value corresponding to the first characteristic value (Though not expressly disclosed as a standby mode, if the "measured distance" does not match the "pitch pattern features for human speech," it matches the "corresponding distance measures" for the synthetic speech, thus the system does not authenticate the user as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50). However, De Leon fails to expressly recite receive a wakeup word through the microphone in a standby mode; control to enter to a speech recognition mode for voice recognition of a speaker, if the template DB does not store the second characteristic value corresponding to the first 
and …[authenticate a speaker], if the template DB does not store the second characteristic value matched to the first characteristic value, … (Though not expressly disclosed as a speech recognition mode, the system "compar[es] the IQR to a table of IQR values of pitch pattern features for synthetic speech and pitch pattern features for human speech stored in memory and classif[ies] the speech as synthetic or human based on a comparison of the computed IQR to the table of IQR values," where if the "measured distance" matches the "pitch pattern features for human speech," it does not match the "corresponding distance measures" for the synthetic speech, thus the user is authenticated as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50), and …[reject authentication of a speaker], if the template DB stores the second characteristic value matched to the first characteristic value… (Though not expressly disclosed as a standby mode, if the "measured distance" does not match the "pitch pattern features for human speech," it matches the "corresponding distance measures" for the synthetic speech, thus the system does not authenticate the user as human; De Leon, Col. 2, lines 44-46 and 57-63; Col. 8, lines 39-50).

Basye teaches power management for speech recognition systems. (Basye, ¶ [0009]) Regarding claim 1, Basye teaches receive a wakeup word through the microphone in a standby mode ("a module of the power management subsystem may determine one or more values ... [such as] a score corresponding to a likelihood that a [wakeword] is present in the speech... The module may communicate the one or more values to the power management module... to cause activation thereof…" where one or more modules are "switched from a low-power, deactivated state with relatively lesser functionality, to a high-power, activated state with relatively greater functionality"; Basye, ¶¶ [0012], [0013]).

De Leon to incorporate the teachings of Basye to include receive a wakeup word through the microphone in a standby mode. Maintaining a computing device in a persistently active state “may consume unacceptable amounts of energy”, as recognized by Basye. (Basye, ¶ [0010]). However, De Leon and Basye fails to expressly recite control to enter to a speech recognition mode for voice recognition of a speaker, if the template DB does not store the second characteristic value corresponding to the first characteristic value, and to enter to the standby mode, if the template DB stores the second characteristic value corresponding to the first characteristic value.

Shim teaches power management for speech recognition systems. (Shim, ¶ [0009]) Regarding claim 1, Shim teaches control to enter to a speech recognition mode for voice recognition of a speaker, if the template DB does not store the second characteristic value corresponding to the first characteristic value ("configured to receive a speech signal, and a processor configured to perform speech recognition, wherein the processor is further configured to determine whether to perform speech recognition, based on whether the input device has been activated," where activation is determined based on authentication at the authenticating unit; Shim, ¶¶ [0007], [0063]-[0064]), and to enter to the standby mode, if the template DB stores the second characteristic value corresponding to the first characteristic value (As activation is determined based on authentication at the authenticating unit, "If the authentication unit 342 determines that the input device 320 has not been activated or that no user having a proper authority is located around the electronic device 100, the authentication unit 342 may not transfer the speech signal to the speech recognizing unit 344." Thus, with respect to speech recognition, the input device 320 is in standby mode; Shim, ¶ [0066]).

De Leon and the power management systems of Basye to incorporate the teachings of Shim to include control to enter to a speech recognition mode for voice recognition of a speaker, if the template DB does not store the second characteristic value corresponding to the first characteristic value, and to enter to the standby mode, if the template DB stores the second characteristic value corresponding to the first characteristic value. Controlling access to speech recognition can prevent unauthorized users from “damag[ing], falsify[ing], forg[ing], or leak[ing] information stored in the electronic device through the speech recognition system”, as recognized by Shim. (Shim, ¶ [0004]).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leon, Basye, and Shim as applied to claims 1 and 8 above, and further in view of Yavagal (U.S. Pat. No. 10,825,451, hereinafter Yavagal)

Regarding claim 2, the rejection of claim 1 is incorporated. De Leon, Basye, and Shim disclose all of the elements of the current invention as stated above. Further, De Leon discloses wherein the receiving of a wakeup word comprises receiving a peripheral voice through a microphone ("receiving… from a client device, a speech signal having one or more discriminating features," wherein a synthetic speech signal can be generated including "a predetermined utterance." The client device includes “input devices 160 may also include user data acquisition device such as a microphone”; De Leon, Col. 2, lines 13-15). However, De Leon, Basye, and Shim fail to expressly recite to input the received voice to a neural network (ANN) model trained to recognize the voice and extracting the 20wakeup word from the received voice from an output of the ANN model.

Yavagal teaches systems and methods for implementing multiple wakeword detection on a single device. (Yavagal, Col. 2, lines 31-37) Regarding claim 2, Yavagal teaches wherein the receiving of a wakeup word comprises receiving a peripheral voice through a microphone (“An audio capture component, such as a microphone or array of microphones of a device 110, captures audio 11” and extracts “audio data, representing the audio 11” to detect speech; Yavagal, Col. 6, lines 50-65, Col. 14, lines 46-47); to input the received voice to a neural network (ANN) model trained to recognize the voice (“The trained wakeword detection components [314 or 322] implemented by the device 110 may be trained and operated according to various machine learning techniques. Such techniques may include, for example, neural networks” where the neural network is trained based on input from a single user; Yavagal, Col. 15, lines 10-15 and 43-48); and extracting the wakeup word from the received voice from an output of the ANN model (“the wakeword detection component 322 [including the neural network] may be configured to determine (402) whether the detected wakeword was spoken by the user 5 whose speech was used to train the wakeword detection component,” thus extracting the wakeword from the spoken user input using the output of a neural network; Yavagal, Col. 16, lines 45-50). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon, the power management systems of Basye, and the authenticated speech recognition systems of Shim to incorporate the teachings of Yavagal to include to input the received voice to a neural network (ANN) model trained to recognize the voice and extracting the 20wakeup word from the received voice from an output of the ANN model. Speech recognition systems incorporating machine learning allow for “greater accuracy of wakeword detection and provide greater control over battery usage of the device,” as recognized by Yavagal. (Yavagal, Col. 2, lines 35-37).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leon, Basye, Shim, and Yavagal as applied to claims 1, 2, and 8 above, and further in view of Gross (U.S. Pat. App. Pub. No. 2009/0319270, hereinafter Gross)

Regarding claim 3, the rejection of claim 2 is incorporated. De Leon, Basye, Shim, and Yavagal disclose all of the elements of the current invention as stated above. However, De Leon, Basye, Shim, and Yavagal fail to expressly recite wherein the receiving of a wakeup word comprises updating the template DB by further comprising: extracting, when the wakeup word is recognized in the mechanical sound, the second characteristic value from the wakeup word of the recognized mechanical sound; and matching the extracted second characteristic value to the wakeup word of the mechanical sound and storing the matched second characteristic value at the template DB.

Gross teaches systems and methods for screening voice authentication. (Gross, ¶ [0004]).  Regarding claim 3, Gross teaches wherein the receiving of a wakeup word comprises updating the template DB by further comprising: extracting, when the wakeup word is recognized in the mechanical sound (in response to “a spoken utterance (from a human or a machine)” being “captured by a routine 210,” where the spoken utterance is derived from a selected challenge text”; Gross, ¶¶ [0111], [0027]), the second characteristic value from the wakeup word of the recognized mechanical sound (“a speech utterance is captured, and selected acoustic features are extracted by a routine 210 which best correspond with—and identify—the particular biometric parameters unique to that person.”; Gross, ¶ [0112]); and matching the extracted second characteristic value to the wakeup word of the mechanical sound and storing the matched second characteristic value at the template DB (“at the end of the verification process, the information from the speaker utterance is used to update human/machine voice print databases 270, 271”; Gross, ¶ [0127]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon, the power management systems of Basye, the authenticated speech recognition systems of Shim, and the systems and methods for implementing multiple wakeword detection of Yavagal to incorporate the teachings of Gross to include wherein the receiving of a wakeup word comprises updating the template DB by further comprising: extracting, when the wakeup word is recognized in the mechanical sound, the second characteristic value from the wakeup word of the recognized mechanical sound; and matching the extracted second characteristic value to the wakeup word of the mechanical sound and storing the matched second characteristic value at the template DB. The systems and methods described herein can help detect and prevent unauthorized access, regardless of origin, as recognized by Gross. (Gross, ¶ [0004])

Regarding claim 10, the rejection of claim 8 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leon, Basye, and Shim, as applied to claim 1 above, and further in view of Bali (U.S. Pat. App. Pub. No. 2019/0349848, hereinafter Bali), Yavagal, and Chen (U.S. Pat. App. Pub. No. 2016/0135170, hereinafter Chen)

Regarding claim 6, the rejection of claim 1 is incorporated. De Leon, Basye, and Shim disclose all of the elements of the current invention as stated above. However, De Leon, Basye, and Shim fail to expressly recite wherein the speech recognition device is accessed to an Al device through a 5G wireless communication system that provides a 5TH Generation (5G) service, wherein the 5G service comprises a Massive Machine-type Communication (mMTC) service, and transmits voice data received in the speech recognition mode to the Al device through an MTC Physical Uplink Shared Channel (MPUSCH) and/or an MTC Physical Uplink Control Channel (MPUCCH), which are/is a physical resource provided through the mMTC service.

Bali teaches systems and methods for providing data services, such as for IoT devices. (Bali, ¶ [0069]). Regarding claim 6, Bali teaches wherein the speech recognition device is accessed to an Al device through a 5G wireless communication system that provides a 5TH Generation (5G) service (Discloses a “mobile client device 507 (e.g., the user mobile device shown in FIG. 5),” where the mobile client device 507 can include speech recognition, connected through an IoT gateway (IoTG) 519 where the IoTG 519 “connects to either 4G/5G access via 10GE internal switch” ; Bali, ¶ [0309], [0319], [0320], [0322]), wherein the 5G service comprises a Massive Machine-type Communication (mMTC) service (“IoTG includes, a plurality of heterogeneous Rx/Tx RF front ends, antennae elements, baseband processing modules” which can be implemented with “IEEE Std. 802.15.4, BLE, LoRA NB-IOT, mMTC, etc.” interfaces; Bali, ¶ [0306], [0320]). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon, the power management systems of Basye, the authenticated speech recognition systems of Shim, to incorporate the teachings of Bali to include wherein the speech recognition device is accessed to an Al device through a 5G wireless communication system that provides a Bali. (Bali, ¶ [0004]). However, De Leon, Basye, Shim, and Bali fail to expressly recite transmits voice data received in the speech recognition mode to the Al device through an MTC Physical Uplink Shared Channel (MPUSCH) and/or an MTC Physical Uplink Control Channel (MPUCCH), which are/is a physical resource provided through the mMTC service.

The relevance of Yavagal is discussed above with relation to claim 2. Regarding claim 6, Yavagal teaches transmits voice data received in the speech recognition mode to the Al device (“Once the wakeword is detected, the device 110 may “wake” and begin transmitting audio data 211, representing the audio 11, to the server(s) 120” where the audio data includes voice data. The servers 120 “may be configured to implement machine learning models,” therefore the servers 120 are the artificial intelligence, or AI, device receiving the voice data; Yavagal, Col. 17, lines 33-47) through… [a 5G] service (Device 110 and server 120 can “connect to one or more networks 199” where the network 199 can be a “5G network.”; Yavagal, Col. 23, lines 35-40).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon, the power management systems of Basye, the authenticated speech recognition systems of Shim, and the systems and methods for providing data services of Bali to incorporate the teachings of Yavagal to include transmits voice data received in the speech recognition mode to the Al device through… [a 5G] service. Speech recognition systems incorporating machine learning allow for “greater accuracy of wakeword detection and provide greater control over battery usage of the device,” as recognized by Yavagal. (Yavagal, Col. 2, lines 35-37). However, De Leon, Basye, Shim, Bali, and Yavagal fails to expressly recite transmission through an MTC Physical Uplink Shared Channel (MPUSCH) and/or an MTC Physical Uplink Control Channel (MPUCCH), which are/is a physical resource provided through the mMTC service.

Chen teaches systems and methods for PUCCH in MTC devices. (Chen, ¶ [0003]). Regarding claim 6, Chen teaches transmits voice data …(“UE 115-d may also include components for bi-directional voice and data communications … For example, UE 115-d may communicate bi-directionally with UE 115-e or base station 105-c.”; Chen, ¶ [0118]) through an MTC Physical Uplink Shared Channel (MPUSCH) and/or an MTC Physical Uplink Control Channel (MPUCCH), which are/is a physical resource provided through the mMTC service (discloses “a system 1000 including a base station 105 configured for PUCCH with MTC devices” and “MTC enhancements (eMTC) in a wireless system may allow narrowband MTC devices to effectively operate within wider system bandwidth operations,” where eMTC is the mMTC service; Chen, ¶ [0047], [0122]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic speech detection application of De Leon, the power management systems of Basye, the authenticated speech recognition systems of Shim, the systems and methods for providing data services of Bali, and the systems and methods for implementing multiple wakeword detection of Yavagal to incorporate the teachings of Chen to include transmitting voice data… through an MTC Physical Uplink Shared Channel (MPUSCH) and/or an MTC Physical Uplink Control Channel (MPUCCH), which are/is a physical resource provided through the mMTC service. The transmission systems described in Chen can help avoid “collisions of UL control transmissions.” (Chen, ¶ [0007]).

Regarding claim 7, the rejection of claim 6 is incorporated. De Leon, Basye, Shim, Bali, Yavagal, and Chen disclose all of the elements of the current invention as stated above. Bali further teaches wherein the 5G wireless communication system provides a system bandwidth related to some resource blocks thereof (The system discloses the use of “3GPP 5G (New Radio) NR IoT channels” which provides a system bandwidth related to “a number of physical resource blocks (PRBs) within the overall [5G NR] channel”; Bali, ¶ [0371]) and comprises a Narrowband-Internet of Things (NB-loT) system that provides the mMTC service (“In 3GPP LTE (and 5G NR) systems, a separate logical IoT channel can be embedded within an overall LTE (and 5G NR) channel” where the “in-band IoT channel can be employed within the system architecture 500 that is compatible with 3GPP IoT standards (i.e. eMTC, NB-IoT),” where eMTC is an mMTC service; Bali, ¶¶ [0371]-[0372), performs an initial access procedure to the 5G wireless communication system through an anchor type carrier related to the NB-loT system (“NB-IoT is designed to allow a UE to learn the deployment mode (stand-alone, in-band, or guard-band) as well as the cell identity (both NB-IoT and LTE) through initial acquisition (initial access procedure)” where “the LTE anchor channel is needed for system control information for all connected devices”; Bali, ¶¶ [0330], [0357]), and transmits [data]… through a non-anchor type carrier related to the NB-loT system (“When the 5G stand-alone (SA) operating mode becomes available, operation of IoT channels without the LTE (anchor channel) components will be supported, and hence the anchor channel can be obviated” where the network is “configured to deliver… audio [data]”; Bali, ¶¶ [0010], [0359]).

The relevance of Yavagal is discussed above with relation to claim 2. Regarding claim 7, Yavagal further teaches transmits voice data received in the speech recognition mode to the Al device (“Once the wakeword is detected, the device 110 may “wake” and begin transmitting audio data 211, representing the audio 11, to the server(s) 120” where the audio data includes voice data. The servers 120 “may be configured to implement machine learning models,” Yavagal, Col. 17, lines 33-47) through… [a 5G] service (Device 110 and server 120 can “connect to one or more networks 199” where the network 199 can be a “5G network.”; Yavagal, Col. 23, lines 35-40).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajakumar et al. (U.S. Pat. App. Pub. No. 2007/0282605) discloses a system of screening voice authentication attempts using voice data and metadata including a database of voice data from failed authentication attempts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/11/2021